Case 6:20-cv-00487-ADA Document 60-2 Filed 03/02/21 Page 1 of 13




        EXHIBIT 2
                          Case 6:20-cv-00487-ADA Document 60-2 Filed 03/02/21 Page 2 of 13

                                      Joint Chart - WSOU Investments LLC v. ZTE Corp. et al.


        The parties have a dispute concerning the number of claim terms and page limits for claim construction briefing and outline their
positions below.

                                        Issue                                                           Relief Sought
 Plaintiff WSOU States:                                                               Plaintiff’s request that the Court:
 The ZTE Defendants propose construction of 199 terms (all proposed by ZTE) and
 11 briefs, one for each patent. This is overly excessive.                         (1) Group the patents into these three groups for
                                                                                   claim construction briefing:
 Plaintiff WSOU requests that the Court ordered Markman briefs group the 11
 patents into three groups, as Plaintiff WSOU proposed nearly three months ago             Group 1 (487, 488, 494, 49)
 and, also, enforce the OGP 3.2 presumptive limits for such grouping. The Court            Group 2 (489, 492, 495)
 has adopted this same approach in the previous for WSOU cases, namely WSOU                Group 3 (490, 491, 493, 497)
 v. Dell (12 patents, 36 terms, 4 briefs), WSOU v. Google (15 patents, 47 terms, 4
 briefs), WSOU v. Microsoft (12 patents, 56 terms, 4 briefs), and WSOU v. Huawei (2) Order ZTE to comply with the presumptive
 (12 patents, 36 terms, 4 briefs).                                                 limits from OGP 3.2, which yields the following
                                                                                   limits:
 To ease the burden on the Court and streamline the cases, in each of the Dell,
 Microsoft, Google, and Huawei cases, the parties agreed to group the patents for Group Terms                Pages per Brief
 brief purposes to into groups of approximately four patents each, with a fixed                         Open/Response Replies
 number of terms and pages for each respective group with OGP 3.2 as the guideline     1       10          30              15
 for terms and page count for each group.                                              2       10          30              15
                                                                                       3       10          30              15
 Despite having fewer patents (11) than the other four cases (12-15 Patents), the
 ZTE Defendants are the first and only parties that have refused to group patents
 for Markman purposes and refused any limits on the terms. Plaintiff WSOU first (3) Order ZTE to specifically provide its 36
 prosed the three groupings listed on the right on November 11, 2020. In response, terms, no later than two weeks prior to Plaintiff’s
 on November 16, 2020, ZTE agreed that “consolidation in this matter is opening brief.
 appropriate,” but suggested that Plaintiff WSOU either drop case or reduce the
 claims being asserted in order to reduce the terms for construction.

 Plaintiff WSOU followed up again on January 4, 2021 with the same three
 groupings. In response, on January 5, 2021, the ZTE Defendants responded that
 such consolidation consideration was “premature” because parties are now just
                         Case 6:20-cv-00487-ADA Document 60-2 Filed 03/02/21 Page 3 of 13




                                      Issue                                           Relief Sought
starting to identify terms. The ZTE Defendants also repeated the same suggestion
that Plaintiff WSOU drop cases or claims.

On January 6, 2021, the ZTE Defendants proposed construction of 199 terms
across the 11 patents. Of those 199 terms, ZTE asserted that at least 119 terms are
indefinite. WSOU propose that no terms require construction. Thus the entire
dispute is of ZTE making. The breakdown is as follows (as shown in the attached
spreadsheet):

 Group 1                    ZTE                 WSOU                  Indef.
 487                         28                   0                     15
 488                         14                   0                      8
 494                         17                   0                     14
 496                         27                   0                     10
           Sub Total         86                   0                     47

 Group 2                    ZTE                 WSOU                  Indef.
 489                         33                   0                     19
 492                         13                   0                     10
 495                         15                   0                      8
           Sub Total         61                   0                     37

 Group 3                    ZTE                 WSOU                  Indef.
 490                          9                   0                      7
 491                         19                   0                     14
 493                          6                   0                      3
 497                         18                   0                     11
           Sub Total         52                   0                     35

                            ZTE                 WSOU                  Indef.
       Total Terms          199                   0                    119



                                                                  2
                         Case 6:20-cv-00487-ADA Document 60-2 Filed 03/02/21 Page 4 of 13




                                      Issue                                           Relief Sought
       to Construe

On February 5, 2021, Plaintiff WSOU presented the same groupings to ZTE,
noting the above numbers. Plaintiff WSOU also provided ZTE with this Court’s
order compelling Dell to reduce its numbers to 36 terms across 12 patents (grouped
into four groups). In response, the ZTE Defendants noted its belief that there are
“four distinct technical groupings,” but repeated its request that Plaintiff WSOU
drop claim and/or cases to reduce the number of terms. Thinking there may be
room to compromise, WOSU has repeatedly asked about the “four distinct
technical groups,” but ZTE has refused to answer, and instead demands that
WSOU drop asserted claims and drop cases

The ZTE’s argument about a large number of claims being asserted should be
rejected. The ZTE Defendants are in no different of a position than four other
defendant groups, namely Google, Dell, Huawei, and Microsoft. Each had more
patents and a large number of claims and were able to come within the limits of
OGP 3.2.

 Case Sets                   No. of Patents      No. of Claims        No. of Terms
 WSOU v. Dell                     12                  171                  36
 WSOU v. Google                   15                  191                  47
 WSOU v. Microsoft                12                  122                  56
 WSOU v. Huawei                   12                  133                  36
 WSOU v. ZTE                      11                  140                 199*
* Current Amount

As seen above, ZTE is clearly the outlier in terms it wants construed. The table
above shows that the number of asserted claims does not directly correlate to
number of terms or pages required for briefing. The Court already directly
recognized that the number of asserted claims doesn’t correlate to page numbers
required for briefing. See Email from the Court dated Oct. 16, 2020 (“Second, the
Court does not believe that number of asserted claims directly correlates to number


                                                                  3
                         Case 6:20-cv-00487-ADA Document 60-2 Filed 03/02/21 Page 5 of 13




                                       Issue                                          Relief Sought
of terms or pages required for briefing. As WSOU points out, many of the asserted
claims for one patent may be dependent claims which share the same critical terms.
If the asserted claims are from the same patent (dependent or not) they will likely
share much of the same vocabulary and less construction will be required
overall.”). The ZTE Defendant’s claim count is almost four times the amounts in
all other cases – including the Google, which involves three more patents and 50
more claims than the ZTE Defendants.

The ZTE proposal of construction of 199 terms (all proposed by ZTE) and 11
briefs, one for each patent is overly excessive. WSOU asks the court to order the
parties to group the patents into the three proposed groups, and file three briefs
which comply with OGB 3.2 and three Markman briefs, one for each group. We
further request the court order ZTE to specifically provide its 36 terms, no later
than two weeks prior to Plaintiff’s open brief.




                                                                  4
                          Case 6:20-cv-00487-ADA Document 60-2 Filed 03/02/21 Page 6 of 13




                                         Issue                                                           Relief Sought
The ZTE Defendants State: WSOU refuses to compromise by first reducing the                  Defendants Request that the Court:*
number of asserted claims for these 11 cases before ZTE Defendants agree to reduce
the number of terms. ZTE Defendants are entitled to at least 8 terms per patent (88 in      (1)     extend the Markman           briefing   in
total) and should not be required to indirectly consolidate its invalidity arguments        accordance with its FAQ,
without WSOU reducing its excessively large number of 140 asserted claims.
Nevertheless, as a compromise, ZTE Defendants already reduced the terms for                 (2)      order WSOU to reduce the number of
construction to just 59 terms in addition to the 35 U.S.C. § 112 terms (comprising 43       asserted claims to three per patent in accordance
                                                                                            with the Court’s FAQ,
means-plus-function terms and 66 indefinite/lack of written support terms).
                                                                                            (3)      order WSOU to resume negotiations with
WSOU asserts 11 patents with 140 claims, which this Court recognizes as a “large            ZTE Defendants so that the parties may jointly
number of asserted claims” requiring reduction and/or extended Markman briefing.            determine the claim construction briefing claim
See FAQ below (“[Q] If Plaintiff asserts a large number of claims, e.g., 50-60, how         term and page limits in accordance with the OGP
might that impact the claim construction schedule? [A] Plaintiff can either reduce the      3.2 standing order as ZTE Defendants are entitled
number of claims or, if not, then the Court will extend the schedule to provide extra       to (shown below), and
time for the parties to adequately brief and prepare for the Markman hearing.”).
Further, per the OGP 3.2 limits, parties are entitled to at least 8 terms per patent for    (4)     find that ZTE Defendants’ identification
construction (or, here, 88 terms for these 11 cases), with 20 pages for the opening brief   of 55 terms for construction, and the remaining
per patent, not the reduced limits WSOU proposes. As shown below in ZTE                     § 112 terms (including 43 means-plus-function
Defendants’ chart, when the asserted claims are stripped of § 112 terminology (e.g.         terms, and 70 indefiniteness/written support
                                                                                            terms) are preserved even after these cases are
means-plus-function and remaining written support/indefinite invalidity terms), ZTE
                                                                                            dismissed and refiled in the Northern District of
Defendants only propose 55 terms for construction (well below the limits). As such,         Texas and/or preserved for appeal.
the Court should deny WSOU’s requested relief and grant ZTE’s requested relief.
                                                                                             Group      Pat.    Terms        P./Brief
The chart below summarizes the number of asserted claims in these 11 cases, along
                                                                                                                          Open/Response
with the parties’ number of terms for construction (WSOU in yellow and ZTE in
                                                                                                                             Replies
green), and the chart denotes the accused technologies from ZTE Defendants’ 4
                                                                                                       ’505        8
technical groupings. It should be noted that a few independent claims for these 11
                                                                                                1      ’534        8        30         15
patents disproportionately account for ZTE Defendants’ identified terms for
                                                                                                       ’929        8
construction—such that reduction of the number of asserted claims to three claims
per patent would significantly reduce the burden on the Court, by reducing the                         ’232        8
number of terms for construction. In fact, when the § 112 terminology, such as the              2      ’036        8        30         15
means-plus-function terms (43 in total) and/or written description/indefiniteness                      ’240        8



                                                                    5
                           Case 6:20-cv-00487-ADA Document 60-2 Filed 03/02/21 Page 7 of 13




                                        Issue                                                               Relief Sought
terms (70 in total) are stripped from the analysis, then ZTE Defendants would only                   ’839         8
propose just 55 terms for construction from the 140 asserted claims (see blue). This                 ’060         8
is a reasonable amount well within the limits, and hardly a burden for this Court. But,       3      ’905         8       30       15
ZTE Defendants request an opportunity to address both those terms for construction                   ’960         8
and the § 112 terminology (i.e. MPF/support/indefiniteness) issues, for these complex         4      ’071         8       20       10
and voluminous claims.
                                                                                           *ZTE Defendants’ primary requests are
                 Group 1: Multi-Carrier Message Transmission & Handoff                     pending, including (1) a motion to Stay and
   Patent      Claims    WSOU     ZTE    MPF     Invalid   Const.        Accused Tech.     (2) a Motion to Dismiss for Improper Venue.
 505 (-497)      7         0       16      3       4         9
                                                                    Hotspots, and Mobile   As such, this Markman briefing is secondary
                                                                    Devices                to those more pertinent issues. See In re
                                                                    ZTE Network            Apple, 979 F.3d 1332, 1337 (Fed. Cir. 2020)
                                                                    Elements, Base
 534 (-496)     18         0       27     16       1        10
                                                                    Stations, and ZTE      (resolution of venue issues should
                                                                    Smartphones            “unquestionably take top priority” in a case);
                                                                    Macro Base Stations    see also In re SK Hynix Inc., No. 2021-113,
 929 (-488)     15         0       10      0       2         8      (BS), LTE Modules,     2021 WL 321071, at *1 (Fed. Cir. Feb. 1,
                                                                    Routers, and Phones    2021)       (prioritization    of       venue
   Sub Total    40         0       53     19       7        27                             considerations).
                     Group 2: Network Traffic Flow/Routing/Forwarding
   Patent      Claims    WSOU     ZTE    MPF     Invalid   Const.         Accused Tech.
 232 (-495)      2         0       16      5       8         3      Routing Switches
 036 (-494)     24         0       17      3       13        1      Routing Switches
                                                                    ZTE Element
 240 (-489)     19         0       23      1       12       10
                                                                    Management Systems
 839 (-487)     12         0       25     10       15        0      Routing Switches
   Sub Total    57         0       81     19       48       14
                          Group 3: Bandwidth & Device Resources
   Patent      Claims    WSOU     ZTE    MPF     Invalid   Const.         Accused Tech.
 060 (-493)      2         0       6       0       3         3      Phones, and Modems
                                                                    Hotspots, Routers,
 905 (-491)     26         0       16      3       6         7      Switches, Gateways,
                                                                    and Phones


                                                                      6
                          Case 6:20-cv-00487-ADA Document 60-2 Filed 03/02/21 Page 8 of 13




                                          Issue                                            Relief Sought
 960 (-490)     10        0         7      0        1           6    Phones
   Sub Total    38        0        29      3        10       16
                              Group 4: Projector Image Output
   Patent      Claims   WSOU       ZTE    MPF     Invalid   Const.         Accused Tech.
 071 (-492)      5        0         7      2        5           0    Smart Projectors
   Sub Total     5        0         7      2        5           0


   Patent      Claims   WSOU       ZTE    MPF     Invalid   Const.
       Total    140       0        170     43       70       55


Thus, as shown in the chart, unless WSOU reduces the number of asserted claims
(current 140 claims from 11 patents), then ZTE Defendants’ request of 55 terms for
construction, and the additional § 112 terms for interpretation (43 MPF terms and 70
indefinite/written support terms), are entirely reasonable.

WSOU Should Reduce the Number of Asserted Claims

As a threshold matter, any discussions on limiting the claim terms for the Markman
briefing must include discussions addressing the excessively large number of
asserted claims. Per the Court’s FAQ, (https://www.txwd.uscourts.gov/for-
attorneys/judge-albright-courtroom-faq/), WSOU asserts a large number of claims,
so WSOU should first reduce the number of claims (or agree to extend the
schedule):

        “Q. If Plaintiff asserts a large number of claims, e.g., 50-60, how might that
        impact the claim construction schedule?
        A. Plaintiff can either reduce the number of claims or, if not, then the Court
        will extend the schedule to provide extra time for the parties to adequately
        brief and prepare for the Markman hearing.”




                                                                       7
                              Case 6:20-cv-00487-ADA Document 60-2 Filed 03/02/21 Page 9 of 13




                                             Issue                                                     Relief Sought
    Despite this Court’s guidance on the issue (i.e. limiting the number of claims to 50-
    60 claims), WSOU maintains its assertion of 140 claims which is nearly triple the
    guidance amount. This is a threshold issue and the parties cannot proceed with limiting
    the claim terms for construction without WSOU first reducing the number of asserted
    claims (and/or agreeing to extended briefing).

    Additionally, as an example of how few select independent claims disproportionally
    require construction, out of the 18 total asserted claims for the ’534 patent, three
    invoke 35 U.S.C. ¶112(f) by reciting 1 means-plus-function terms (summarized
    below).

           The ’534 patent, Claims 6, 11, and 13
              1. “means for selecting . . .”
              2. “means for selecting . . .”
              3. “means for determining . . .”
              4. “means for sending . . .”
              5. “means for receiving and storing . . .”
              6. “means for reading . . .”
              7. “means for selecting . . .”
              8. “means for receiving . . .”
              9. “means for sending . . .”

    If the parties were to strictly follow the OGP 3.2 limits, without WSOU first reducing
    the number of asserted claims for this patent, then the parties would be limited to just
    eight terms for construction. And WSOU seeks for this Court to reduce that limit even
    further. The means-plus-function terms exceed those limits, thus leaving no allotment
    for any constructions and/or 35 U.S.C. §112 indefiniteness/lack of support

1
  As another example of WSOU’s improper positions, WSOU refuses to “request construction of any term” in order to artificially lower
the number of terms for construction. WSOU insists that no term out of 140 claims require construction. This is clearly false. As shown
here, several of these claims invoke 35 U.S.C. 112(f), by specifically reciting “means for.” At least these means-plus-function claims
require construction, and it is plainly wrong for WSOU to contend otherwise.


                                                                       8
                             Case 6:20-cv-00487-ADA Document 60-2 Filed 03/02/21 Page 10 of 13




                                           Issue                                                    Relief Sought
    interpretations. As such, WSOU’s proposed limits are unreasonable. And for any
    reasonable claim limit discussions, WSOU must first reduce the number of asserted
    claims to three per patent (33 total).

    Additionally, WSOU’s agreements with third parties pertaining to different patents do
    not dictate what are reasonable number of asserted claims and claim terms for
    construction in these cases—the Court’s FAQ does. The closed-door agreements
    between WSOU and Dell, Google, Microsoft, or Huawei do not provide meaningful
    guidance here on the complex nature of the excessive 140 asserted claims. 2 None of
    the asserted patents or accused technologies in those other cases are asserted against
    ZTE here so those cases fail to offer substantive guidance on the scale of the accused,
    diverse, and complex technologies in these cases. What the respective parties agreed
    to in those cases, in view of their different technologies, have no bearing on the fact
    that WSOU asserts a large number of claims here—by this Court’s standard. As such,
    WSOU needs to reduce the number of claims and/or agree to extended Markman
    briefing to address these complexities.

    In contrast to those other cases, and summarized above in the chart, the asserted
    patents and claims here cover a wide spread of technologies and accused devices—
    hot spots, mobile device, base stations, routers, management systems, and image
    projectors)—which are grouped into 4 groupings based on asserted claims and
    accused technologies. 3 As such, the technical nature of the claims and the complexity
    of terms up for construction is directly related to the breadth of asserted claims, and

2
  It is further noted that WSOU references email communications between the Court Clerk, WSOU, and other non-parties that ZTE
Defendants are not privy to nor have access to. For instance, WSOU states “See Email from the Court dated Oct. 16, 2020,” however,
no such email was provided to ZTE Defendants. ZTE Defendants are fundamentally disadvantaged by this practice of referencing and
relying on non-public emails that substitute as controlling case law.
3
 ZTE Defendants identified four technical groups based on the asserted claims and accused products: Group 1- Multi-Carrier Message
Transmission & Handoff; Group 2- Network Traffic Flow/Routing/Forwarding; Group 3- Bandwidth & Device Resources; and Group
4- Projector Image Output.



                                                                       9
                         Case 6:20-cv-00487-ADA Document 60-2 Filed 03/02/21 Page 11 of 13




                                      Issue                                              Relief Sought
the number of claim terms cannot be limited without first the reduction of asserted
claims. The horse goes before the cart and WSOU’s insistence to the contrary is
improper in view of this Court’s FAQ guidance.

Claim Term Limiting is Premature at this Stage

WSOU prematurely presses for claim term construction limits.

First, the Court does not require grouping the patents and limiting the number of
terms for construction until the deadline to narrow terms (February 26, 2021). As
such, there is no urgency for this motion and WSOU’s sought relief is premature.
Any such limit now prematurely ends negotiations between the parties. Further,
WSOU previously agreed previously agreed to limits beyond the OGP 3.2 limits
with Microsoft, so any ruling now would disrupt those similar negotiations between
ZTE Defendants and WSOU. See WSOU Investments LLC v. Microsoft Corporation,
6:20-cv-00455-ADA, Dkt. 44 (Dec. 30, 2020) (Joint Stipulation wherein WSOU
agreed to 20 terms for construction for the respective ’550 and ’868 patents, and 20
terms for the ’160, the ’902, and the ’702 patents—all of which are above the OGP
3.2 limits).

Second, the parties cannot have any meaningful discussions on limiting claim terms
for construction (and reducing the number of pages for briefing) without WSOU
first reducing the number of asserted claims, or alternatively, agreeing to extend the
Markman briefing schedule (see above) in accordance with this Court’s FAQ on
large number of asserted claims.

WSOU Incorrectly States the Record

WSOU incorrectly states the record and this should not be permitted by this Court.

First, WSOU erroneously states above that “ZTE Defendants . . . have refused to
group patents.” See p. 1 above. In truth, ZTE have not refused to group the patents.


                                                                  10
                          Case 6:20-cv-00487-ADA Document 60-2 Filed 03/02/21 Page 12 of 13




                                          Issue                                              Relief Sought
For instance, in response to WSOU’s first request, ZTE agreed on November 16, 2020,
that “consolidation in this matter is appropriate,” and further stated that the 11 patents
should be “broken down into roughly four distinct technical groupings” Due to the
voluminous size of the 140 asserted claims, however, ZTE maintained that the parties
should first discuss reducing the number of asserted claims in order to have a
meaningful claim term discussion. Then, ZTE reiterated their positions on January 5,
2021 (in response to WSOU’s January 4, 2021 communication), and again on
February 6, 2021 (in response to WSOU’s February 5, 2021 communication). ZTE
again maintained its position during the February 10, 2021 meet-and-confer.
Throughout all, ZTE never refused to group the patents, rather they only insisted on
discussing asserted claim reduction as well.

By way of another example that demonstrates that ZTE Defendants did not refuse to
group the patents, ZTE Defendants provided their production in the form of their
proposed four technical groupings on January 6, 2021 (and reproduced above in the
chart).

In contrast, WSOU refused to provide its positions on the threshold matter of reducing
the number of asserted claims and/or extending the Markman briefing in accordance
with the Court’s FAQ (see above). Since November 2020, WSOU dodged and ignored
this threshold issue. And yet still, after ZTE Defendants insisted at the February 10,
2021 meet-and-confer WSOU refused to address the FAQ issues and reduction of
asserted claims.

Second, WSOU erroneously states above that “ZTE has refused to answer” and have
not provided the four distinct technical groups. See p. 3 above. But, as ZTE
Defendants already addressed, this information was provided as early as at least
January 6, 2021.

The Court should disregard WSOU’s misstated facts as improper.

Conclusion


                                                                    11
                             Case 6:20-cv-00487-ADA Document 60-2 Filed 03/02/21 Page 13 of 13




                                            Issue                                                           Relief Sought

    As such, this Court should (1) extend the Markman briefing in accordance with its
    FAQ; (2) order WSOU to reduce the number of asserted claims to three per patent in
    accordance with the Court’s FAQ; (3) order WSOU to resume negotiations with
    ZTE Defendants so that the parties may jointly determine the claim construction
    briefing claim term and page limits in accordance with the OGP 3.2 standing order;
    and (4) preserve ZTE Defendants’ identification of 55 terms for construction, and
    the remaining § 112 terms (including 43 means-plus-function terms, and 70
    indefiniteness/written support terms) even after these cases are dismissed and refiled
    in the Northern District of Texas and/or preserved for appeal. 4




4
  In fact, WSOU’s own requested relief is ambiguous—underscoring the need for additional negotiations between the parties. WSOU
requests a limit of 30 total terms in its requested relief #2 (well below ZTE Defendants’ entitled 88), and then requests a limit of 36 total
terms in its requested relief #3 (still well below ZTE Defendants’ entitled 88).



                                                                     12
